DETAILED ACTION
Examiner's Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The title has been amended as follows:


Method, Medium, and System for Ranking Themes Using Machine Learning

The claims have been amended in accordance with an interview with the attorney of record as follows:

1.	(Currently Amended) A computer-implemented method comprising:
receiving, from a client device, a request for a particular target item listed by a listing platform;
generating themes for the particular target item, each theme comprising a grouping of offers for the particular target item that share at least one common property;
ranking the themes for the particular target item using a first machine learning model of a theme scoring module to generate historic theme scores for the themes offline based on user behavior data associated with previous user interactions with the particular target item on the listing platform, the theme scoring module caching the historic theme scores and communicating the historic theme scores to a second machine learning model of the theme scoring module that ranks the themes based on the historic theme scores and based on real-time inventory data and real-time price data associated with the offers for the particular target item;
determining a display order for the themes based on the ranking by selecting a top-ranked subset of the themes based on the ranking and arranging the themes of the top-ranked subset of the themes according to the ranking
communicating the display order to the client device to cause display of representations for the top-ranked subset of the themes in a user interface of the listing platform, the representations arranged in the user interface according to the display order;

communicating the updated display order to the client device to cause the client device to update the displayed representations by changing an order in which the representations are arranged in the user interface based on the updated display order.

2-6.	(Canceled)

7.	(Previously Presented) The computer-implemented method of claim 1, wherein at least one of the themes or the display order changes for different target items.

8.	(Currently Amended) A system comprising:
an offer identification module implemented at least partially in hardware of a computing device to receive a request for a particular target item;

a theme scoring module implemented at least partially in hardware of the computing device to:
rank the themes for the particular target item using a first machine learning model to generate historic theme scores for the themes offline based on user behavior data describing previous user interactions with the particular target item on a listing platform, the historic theme scores being cached by the theme scoring module and communicated to a second machine learning model of the theme scoring module that ranks the themes based on the historic theme scores and based on real-time inventory data and real-time price data associated with the offers for the particular target item; and 
determine a display order for the themes by selecting a top-ranked subset of the themes and arranging the themes of the top-ranked subset of the themes according to the ranked themes;
top-ranked subset of the themes, the representations arranged according to the display order in a user interface, wherein the display order is configured to be dynamically updated in real-time to include a new top-ranked subset of the themes based on an update to the ranked themes as a result of a change in the real-time inventory data and the real-time price data associated with the offers for the particular target item, the rendering module further causing an order in which the representations are arranged in the user interface to change based on the updated display order.

9-11.	(Canceled)

12.	(Previously Presented) The system as described in claim 8, wherein the rendering module arranges the representations in the user interface according to the display order such that a representation of a highest ranked theme is displayed in a prominent position in the user interface.

13.	(Original) The system as described in claim 12, wherein the representations include at least a left-most representation and a right-most representation, and wherein the representation of the highest ranked theme is displayed as the left-most representation.

14-20.	(Canceled) 

21.	(Previously Presented) The computer-implemented method of claim 1, wherein communicating the display order to the client device causes the client device to display a first representation associated with a first theme in a first position in the user interface, display a second representation associated with a second theme in a second position in the user interface, and display a third representation associated with a third theme in a third position in the user interface.

22.	(Previously Presented) The computer-implemented method of claim 21, wherein communicating the updated display order to the client device causes the client device to change the order in which the representations are arranged by moving the at least one of the first representation, the second representation, or the third representation to a different one of the first position, the second position, or the third position.



24.	(Previously Presented) The computer-implemented method of claim 1, wherein the top-ranked subset of the themes includes at least two of a used condition theme, a new condition theme, a standard shipping theme, a fast shipping theme, a same-day shipping theme, or a low price theme.

25.	(Canceled)

26.	(Canceled) 

27.	(Currently Amended) The computer-implemented method of claim 1, further comprising:
computing a deviation of current pricing information for the particular target item relative to historic price trends for the particular target item; and
ranking the themes for the particular target item based at least in part on the deviation.

28.	(Currently Amended) The computer-implemented method of claim 1, further comprising:
computing a deviation of current pricing information for the themes for the particular target item relative to historic price trends for the themes for the particular target item; and
ranking the themes for the particular target item based at least in part on the deviation.
29.	(Previously Presented) The computer-implemented method of claim 1, wherein the particular target item comprises a single item, and the grouping of offers comprises multiple offers for the single item. 

30.	(Canceled) 

31.	(Canceled) 

32.	(New) One or more non-transitory computer-readable media having instructions stored thereon that, responsive to execution by a processor, causes the processor to perform operations including:
receiving, from a client device, a request for a particular target item listed by a listing platform;

ranking the themes for the particular target item using a first machine learning model of a theme scoring module to generate historic theme scores for the themes offline based on user behavior data associated with previous user interactions with the particular target item on the listing platform, the theme scoring module caching the historic theme scores and communicating the historic theme scores to a second machine learning model of the theme scoring module that ranks the themes based on the historic theme scores and based on real-time inventory data and real-time price data associated with the offers for the particular target item;
determining a display order for the themes based on the ranking by selecting a top-ranked subset of the themes based on the ranking and arranging the themes of the top-ranked subset of the themes according to the ranking;
communicating the display order to the client device to cause display of representations for the top-ranked subset of the themes in a user interface of the listing platform, the representations arranged in the user interface according to the display order;
dynamically updating the display order for the themes in real-time based on a change in the real-time inventory data and the real-time price data associated with the offers for the particular target item, the dynamically updating 
communicating the updated display order to the client device to cause the client device to update the displayed representations by changing an order in which the representations are arranged in the user interface based on the updated display order.

33.	(New) The one or more non-transitory computer-readable media of claim 32, the operations further comprising displaying offers associated with a theme from the top-ranked subset of the themes in the user interface of the listing platform in response to receiving a selection of the theme from the top-ranked subset of the themes.

34.	(New) The one or more non-transitory computer-readable media of claim 32, the operations further comprising:
receiving a request for a different target item;
determining a different display order for a different subset of themes for the different target item; and
communicating the different display order to the client device to cause display of the different subset of themes for the different target item according to the different display order.



36.	(New) The one or more non-transitory computer-readable media of claim 35, wherein the representations are displayed adjacent to one another in a horizontal line, wherein a left edge of the horizontal line corresponds to a prominent position and a right edge of the horizontal line corresponds to a less prominent position.

37.	(New) The one or more non-transitory computer-readable media of claim 32, wherein the new top-ranked subset of the themes includes at least one new theme which was not included in the top-ranked subset of the themes.

38.	(New) The computer-implemented method of claim 1, wherein the selecting the top-ranked subset of the themes excludes at least one of the generated themes from the top-ranked subset of the themes.

39.	(New) The system as described in claim 8,  wherein the top-ranked subset of the themes includes at least two of: a new condition theme, a standard shipping theme, a used condition theme, or a fastest available shipping theme.



References Cited
In the present application, claims 1, 7-8, 12-13, 21-24, 27-29, 32-39 are allowed.  
The most related prior art patent of record is Byrne (US 2009/0171813) and the most related non-patent literature of record is Reference U (see PTO-892).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW E ZIMMERMAN whose telephone number is (571)270-5278.  The examiner can normally be reached on 8:30-5:30.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeff Smith can be reached on (571) 272-6763.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW E ZIMMERMAN/Primary Examiner, Art Unit 3684